Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 1 of 16 Page ID
                                  #:3410




  Summary Judgment Ex. 12
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 2 of 16 Page ID
                                  #:3411

                                                                     Page 1
                     CONSUMER FINANCIAL PROTECTION BUREAU



           In the Matter of:                )
                                            ) Case No. 2017-1876-02
           QUICKDEBTSERVICES, LLC           )




                                            Wednesday,
                                            February 27, 2019


                                            Federal Building
                                            Room 7516
                                            300 North Los Angeles Street
                                            Los Angeles, California




                       The investigational hearing testimony of

           SEAN COWELL commenced, pursuant to notice, at

           9:14 a.m.

                                         * * *




                                        1
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 3 of 16 Page ID
                                  #:3412

                                                                     Page 2
      1    APPEARANCES OF COUNSEL:

      2

      3         FOR THE CONSUMER FINANCIAL PROTECTION BUREAU:

      4               COLIN T. REARDON, Attorney Advisor
                      ELIZABETH VANESSA ASSAE-BILLE, Attorney at Law
      5               1700 G Street NW
                      Washington, DC 20552
      6               210 435-9668
                      Elizabeth.Assae-Bille@cfpb.gov
      7

      8

      9         FOR THE WITNESS:

     10              SEAN BURKE, Attorney at Law

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 4 of 16 Page ID
                                  #:3413

                                                                     Page 6
      1        LOS ANGELES, CALIFORNIA, WEDNESDAY, FEBRUARY 27,

      2                                  2019

      3                                 9:14 A.M

      4

      5

      6                             SEAN COWELL,

      7    having been administered an oath, was examined and

      8    testified as follows:

      9

     10                             EXAMINATION

     11    BY MR. REARDON:

     12    Q           Good morning.

     13    A           Good morning.

     14    Q           Before we get started with your testimony,

     15    there are a few preliminary matters we are going to

     16    cover on the record.        My name is Colin Reardon and

     17    I'm here with Vanessa Assae-Bille.           We are attorneys

     18    with the Office of Enforcement at the

     19    Consumer Financial Protection Bureau.            It is

     20    February 27th, 2018, 9:14 a.m.          And we are at the

     21    Office of the United States Attorney in Los Angeles,

     22    California.     This is an investigational hearing

     23    conducted by the Bureau of Consumer Financial

     24    Protection pursuant to 12 CFR 1080.

     25                The objections that may be raised this
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 5 of 16 Page ID
                                  #:3414

                                                                     Page 7
      1    morning are limited, namely, to constitutional or

      2    other legal rights and privileges as set forth in

      3    those rules.      This is not a deposition, and it is

      4    not governed by the Federal Rules of Civil

      5    Procedure.     We are here to conduct the

      6    investigational hearing of Sean Cowell pursuant to a

      7    Investigative Demand submitted October 26, 2018.

      8                Could you, please, state your full name

      9    for the record?

     10    A           Sean Peter Cowell.

     11    Q           Did you understand the oath you just took

     12    with the Court Reporter?

     13    A           Yes.

     14    Q           Are you on any medications or other

     15    substances that would impair your ability to give

     16    true and accurate testimony today?

     17    A           No.

     18    Q           Is there any other reason you may not be

     19    able to provide true and accurate testimony today?

     20    A           No.

     21    Q           Are you represented by an attorney today?

     22    A           Yes.

     23    Q           Who is your attorney?

     24    A           Sean Burke.

     25                MR. REARDON:      Mr. Burke, could you please
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 6 of 16 Page ID
                                  #:3415

                                                                    Page 36
      1    services?

      2    A           I don't recall.       I don't believe so.

      3    Q           So before you started at Monster Loans --

      4    A           Yes.

      5    Q           -- in 2015, did you work for any other

      6    companies that we haven't covered yet?

      7    A           No.

      8    Q           Did you register or own any other

      9    companies that we haven't covered?

     10    A           Besides the -- no.        No.

     11    Q           It is my understanding that while you

     12    worked at Monster Loans, you were a limited partner

     13    in several companies that provided companies

     14    services to consumers with student loans; correct?

     15    A           Yes.

     16    Q           I'm gonna list several companies and ask

     17    whether you were a limited partner in each company.

     18    Okay?

     19    A           Yes.

     20    Q           First company is Docu Prep Center/Document

     21    Preparation Services, LP, were you a limited partner

     22    in that company?

     23    A           Yes.

     24    Q           Certified Doc Prep Services?

     25    A           Yes.
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 7 of 16 Page ID
                                  #:3416

                                                                    Page 37
      1    Q           Assure Direct Services?

      2    A           Yes.

      3    Q           Direct Document Solutions?

      4    A           Yes.

      5    Q           Secure Preparation Services?

      6    A           I don't know about that one.

      7    Q           That's Mark Navarez and Aaron Seberos'

      8    company?

      9    A           Yes.

     10    Q           You were limited partner?

     11    A           Yes.

     12    Q           Docs Done Right?

     13    A           No.

     14    Q           You were not?

     15    A           No.

     16    Q           Select Student Services?

     17    A           No.

     18    Q           Did you have any ownership stake in either

     19    of those two companies?

     20    A           We were trying to negotiate ownership

     21    stake in that.

     22    Q           Besides those companies I just went

     23    through, were you a limited partner or owner of any

     24    other similar student loan companies?

     25    A           Yes.    There's one more, that's -- maybe
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 8 of 16 Page ID
                                  #:3417

                                                                    Page 38
      1    you -- you said, "Assured"?

      2    Q           I did say "Assure."

      3    A           That's there.

      4    Q           Was there an ACCL Service Center, A-C-C-L?

      5    A           Yes.

      6    Q           You were a limited partner?

      7    A           That's the one more.

      8    Q           None besides that?

      9    A           No.

     10    Q           After you left Monster Loans in

     11    February 2017, were you involved in any other

     12    student loan companies?

     13    A           No.

     14    Q           Beyond those?

     15    A           No more.

     16    Q           Are you familiar with a company called,

     17    "Consumer Debt Advisors"?

     18    A           Yes.

     19    Q           Could you describe your involvement in

     20    that company?

     21    A           That was going to be a debt settlement

     22    company.

     23    Q           What was your involvement?

     24    A           I believe it was an LP in that.

     25    Q           And beyond that?
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 9 of 16 Page ID
                                  #:3418

                                                                    Page 66
      1    multiple lenders.

      2    Q           Would that be a consolidation?

      3    A           I don't know if it's a consolidation.            I

      4    guess, yes, if it's one payment, it could be

      5    consolidated.

      6    Q           Did Docu Prep Center ever make loans?

      7    A           No.

      8    Q           Did it extend credit in any way?

      9    A           No.

     10    Q           What kind of fees did it charge?

     11    A           I think, initially, when we first started,

     12    the fees were, like, 499 or 599, or something like

     13    that.    I don't remember what the fees were.           It was

     14    based on what program, I guess, the client would

     15    choose.

     16    Q           You said you were involved in hiring the

     17    general partners; is that correct?

     18    A           Yes.

     19    Q           Who was hired to be the general partner?

     20    A           Robert Hoose and David Sklar were both

     21    GP's of Docu Prep.

     22    Q           How were they chosen?

     23    A           David Sklar was already working with us.

     24    There's another company that we had that I might be

     25    on is Quantum by Medical.         He was working with us in
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 10 of 16 Page ID
                                   #:3419

                                                                    Page 76
      1    cost.

      2    Q            And that was Andrew Roosen?

      3    A            Yeah.

      4    Q            But you had an idea of the fundraising you

      5    wanted, sounds like?

      6    A            Yes.

      7    Q            Later in that same paragraph, Tom says,

      8    quote, the good news is that the cash comes in

      9    quickly in and the capital payback should be fairly

     10    quick.     What did he mean, the cash comes in quickly?

     11    A            I think, unlike other businesses where,

     12    you know, you get paid in pieces every time it's

     13    over, the cash comes in quickly.           It doesn't take

     14    years or months to get paid.

     15    Q            Why does it come in quickly?

     16    A            Because services are done pretty quickly.

     17    The documents are filed within ten days, we're

     18    filling out the documents for the client and having

     19    them sign it and -- it's right away.

     20    Q            When -- around that time when Docu Prep

     21    Center was started, were there any conversations

     22    about how the company could legally charge these

     23    clients?

     24    A            Yes, there was conversations.          It was

     25    through -- I don't even know the name of it.
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 11 of 16 Page ID
                                   #:3420

                                                                    Page 229
      1    for outside companies by June 2017.            Is that

      2    consistent with your understanding?

      3    A            Yes.

      4    Q            Did you support the decision to stop Jawad

      5    to stop him from using Experian for outside

      6    companies?

      7    A            I supported the decision for Jawad to be

      8    removed, absolutely.

      9    Q            Did you -- sorry.       That wasn't quite my

     10    question.     Did you support the decision to stop the

     11    kind of use of the Experian account for outside

     12    companies?

     13    A            Yes.

     14    Q            You remained an investor in the student

     15    loan companies after they no longer had access to

     16    Experian data; is that correct?

     17    A            Yes.

     18    Q            Did that loss of action items Experian

     19    data affect their performs?

     20    A            Very quickly, the VID came after that.            I

     21    think they did a recycle mail and didn't affect her

     22    performance too much.        And then I don't know how

     23    many months later the CID came, and then that was

     24    it.

     25    Q            Are you aware of any efforts to obtain an
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 12 of 16 Page ID
                                   #:3421

                                                                   Page 230
      1    Experian prescreen data for the student loan

      2    companies through another course?

      3    A            No.

      4    Q            Did Jawad ever try to do that?

      5    A            You know, I don't know.        I don't know.

      6    Q            You just referenced this little bit, but

      7    do you have an understanding of why the student loan

      8    companies closed?

      9    A            Yes.

     10    Q            What is your understanding?

     11    A            They shut down, the CID came, and limiteds

     12    didn't want to do anything with that business

     13    anymore.     Instead of the replying to the CID, they

     14    scattered and went and opened up their own shops, or

     15    most of them did.

     16    Q            How did that decision happen to close

     17    down?

     18    A            It literally happened overnight.           It was

     19    literally, the CID came, we looked at it, showed it

     20    to Brad, Brad kind of explained it to us, and next

     21    day we -- the -- the student loan shops started

     22    getting CID's, as well.         I don't think it was -- I'm

     23    pretty sure the other shops got them, as well, and

     24    everyone just stopped.         People just stopped, that's

     25    it.    We didn't want -- the LP's didn't want to have
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 13 of 16 Page ID
                                   #:3422

                                                                   Page 231
      1    anything to do with the businesses anymore and the

      2    general partners just said, "Fine, I'll take it over

      3    here," and they all left.

      4    Q            They just shut down immediately?

      5    A            Yes, Oldfield shut down -- yes.          The only

      6    person that didn't shut down was Ed Martinez,

      7    because he already had services that were into the

      8    program.

      9    Q            Did he just continue going?

     10    A            He continued servicing the clients that

     11    were in there and not taking on any new clients.

     12    Q            He had other affiliates; right?

     13    A            Yes.

     14    Q            Did he continue --

     15    A            I don't know.

     16    Q            -- with those?

     17    A            I don't know.

     18    Q            Did you speak to him at any point around

     19    this time or after?

     20    A            Yes, I did, of course.        His thing was,

     21    "Listen, I still have to stay open because I have,

     22    you know, all of the student loan shops that have

     23    shut down.      It takes me, at least, six months to

     24    make sure that all the clients have been serviced

     25    and to answer customer service phone calls, because
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 14 of 16 Page ID
                                   #:3423

                                                                   Page 232
      1    people have questions about the product to give

      2    refunds," do all the things he does.            Anyways, it's

      3    like a long fail once you stop, he still has to keep

      4    going.

      5    Q            What happened to the company's records?

      6    A            What kind of records?

      7    Q            Physical records, computers.

      8    A            I don't think there was any physical

      9    records.     There was probably Debt Pay Pro records.

     10    Q            They use computers?

     11    A            Yes.

     12    Q            Do you know what happened to the

     13    computers?

     14    A            They took everything.        They took TV's off

     15    the wall, they took computers, they took chairs,

     16    they took cubes, plants, they took everything.

     17    Q            Monster Loans has produced a number of

     18    emails that are in its possession for the student

     19    loan companies or communications between people at

     20    Monster Loans and student loan companies.             My

     21    understanding is that Monster Loans provided us

     22    with -- and searched your Monster Loans email

     23    account but unable to search any of your other email

     24    accounts; is that correct?

     25    A            I don't know.
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 15 of 16 Page ID
                                   #:3424

                                                                   Page 256
      1    Q            And earlier we spoke about the student

      2    loan companies.       They don't offer credit; right?

      3    A            No.

      4        (Exhibit 27 was marked for identification.)

      5    BY MR. REARDON:

      6    Q            This is another document provided to the

      7    Bureau by Experian, Bates number 2763.             And the

      8    title, "Experian Consumer Services Schedule," is

      9    that your signature on this document?

     10    A            No.

     11    Q            How do you explain how a signature

     12    purporting to be yours got on this document?

     13    A            Bill probably signed it for me.

     14    Q            And he had authority to do that?

     15    A            Yes.

     16    Q            Paragraph 4 says, "Data used restrictions,

     17    client agrees it will not directly or indirectly" --

     18    sorry, scratch that.        Paragraph 3, "FCRA application

     19    use."    Paragraph 3 says, "FCRA application use.

     20    Client can request and use the services strictly in

     21    accordance with the Federal Fair Credit Reporting

     22    Act."    Do you see that?

     23    A            Yes.

     24    Q            This is something Lend Tech loan agreed

     25    to; is that correct?
Case 8:20-cv-00043-SB-ADS Document 190-55 Filed 05/14/21 Page 16 of 16 Page ID
                                   #:3425
                                                                         311



   1   STATE OF CALIFORNIA          )
                                    )
   2   COUNTY OF LOS ANGELES        )

   3
   4           I, Katherine Jones, a Certified Shorthand

   5   Reporter, do hereby certify:

   6           That prior to being examined, the witness in the

   7   foregoing proceedings was by me duly sworn to testify to

   8   the truth, the whole truth, and nothing but the truth;

   9           That said proceedings were taken before me at the

  10   time and place therein set forth and were taken down by

  11   me in shorthand and thereafter transcribed into

  12   typewriting under my direction and supervision;

  13           I further certify that I am neither counsel for,

  14   nor related to, any party to said proceedings, not in

  15   anywise interested in the outcome thereof.

  16           In witness whereof, I have hereunto subscribed my

  17   name.

  18

  19   Dated:     March 19, 2019

  20
  21

  22

  23

  24

  25




                        Heritage Reporting Corporation
                                (202) 628-4888
